Citation Nr: 1425926	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and spondylosis of the lumbar spine, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease and spondylosis of the cervical spine, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the left ankle, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the right ankle, currently rated 10 percent disabling.

5.  Entitlement to a compensable rating for hallux valgus of left first metatarsophalangeal joint.  

6.  Entitlement to a compensable rating for hallux valgus of right first metatarsophalangeal joint.

7.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right knee disability, to include as due to gout.

8.  Whether new and material evidence has been received with respect To a claim of entitlement to service connection for a left knee disability, to include as due to gout.

9.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right hip disability, to include as due to gout.

10.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a left hip disability, to include as due to gout.

11.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 2000.

These matters come to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 40 percent disability rating to degenerative disc disease and spondylosis of the lumbar spine; assigned a 30 percent disability rating to degenerative disc disease and spondylosis of the cervical spine; denied entitlement to increased ratings for arthritis of the left and right ankles and hallux valgus of the left and right first metatarsophalangeal joints; determined that new and material evidence had not been received to reopen the claims of service connection for bilateral knee and bilateral hip disabilities; and, denied entitlement to service connection for PTSD.  A notice of disagreement was filed in June 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue on the title page of this decision.

The issues of entitlement to increased ratings for degenerative disc disease and spondylosis of the lumbar spine; degenerative disc disease and spondylosis of the cervical spine; arthritis of the left and right ankles; and, hallux valgus of the left and right first metatarsophalangeal joints; entitlement to service connection for bilateral knee and hip disabilities, on the merits, and entitlement to service connection for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a January 2001 decision the RO denied service connection for left knee, right knee, left hip, and right hip disabilities; a notice of disagreement was not filed, and new and material evidence was not received within one year of the notice of the rating decision.

2.  Additional evidence received since the RO's January 2001 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for left knee, right knee, left hip, and right hip disabilities and raises a reasonable possibility of substantiating the claims of service connection for left knee, right knee, left hip, and right hip disabilities.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision denying service connection for left knee, right knee, left hip, and right hip disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's January 2001 decision to reopen the claims of service connection for left knee, right knee, left hip, and right hip disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2001 rating decision, the RO denied the Veteran's claims of service connection for left knee, right knee, left hip, and right hip disabilities on the basis that chronic disabilities were not shown.  Of record were service treatment records and a June 2000 QTC examination.  With regard to the hips, the examiner determined that there were no diagnoses.  With regard to the knees, the examiner diagnosed mild knee sprain, with stiffness, asymptomatic at the time of the examination.   

The Veteran did not file a notice of disagreement and no new and material evidence was received.  Accordingly, the January 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In June 2008, the Veteran filed a claim of service connection for left knee, right knee, left hip, and right hip disabilities.

An October 2009 statement from the Veteran's treating VA physician states that the Veteran has incurred service-connected disabilities that would encompass arthritis of both ankles and damage to both hips, feet, and knees.  

In January 2010, the Veteran underwent a VA examination.  The examiner diagnosed chondromalacia, mild, grade 1 of the knees.  The examiner explained that his severe loss of range of motion was a result of the lower back pain interfering with his ability to move his knees.  The examiner provided a negative etiological opinion to service.  With regard to the hips, the examiner stated that there was no arthritis, despite previously conducted x-rays in 2008 showing minimal changes of the hips.  The examiner stated that the Veteran complained of lower back pain with attempts to evaluate his hips.  

The diagnosis pertaining to the knees was not previously of record and is an element necessary to substantiate the claim.  Moreover, the VA physician seemed to suggest that he had "damage" to the knees and hips due to service which addresses another element needed to substantiate the claims.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claims of service connection for left knee, right knee, left hip, and right hip disabilities are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claims of entitlement to service connection for left knee, right knee, left hip, and right hip disabilities is allowed.


REMAND

Increased rating claims

On June 3, 2008, the Veteran filed an increased rating claim.  The evidence of record contains records from the Columbia VA Medical Center (VAMC) for the periods January 11, 2008 to July 16, 2009 and from September 1, 2009 to November 23, 2009.  Records should be requested for the periods June 3, 2007 to January 10, 2008; July 17, 2009 to August 31, 2009; and, from November 24, 2009.

In January 2010, the Veteran underwent VA examinations pertaining to the feet, ankles, and lumbar spine.  As such examinations were conducted over 4 years prior, and the file otherwise lacks adequate contemporaneous evidence to fully evaluate his symptoms, he should be afforded VA examinations to assess the severity of these disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Bilateral knee and bilateral hip service connection claims

Initially, it is noted that the evidence of record contains records from the Moncrief Army Community Hospital for the period April 13, 2006 to November 20, 2008.  The records suggest that he was seeking treatment at Moncrief prior to April 13, 2006.  Thus, records should be requested for the periods from December 1, 2000 to April 12, 2006, and from November 21, 2008.

As detailed hereinabove, in January 2010, the Veteran underwent a VA examination pertaining to the knees and hips.  The examiner diagnosed chondromalacia, mild, grade 1 of the knees and commented that "the severe loss of range of motion is a result of the Veteran complaining of his lower back pain interfering with his ability to move his knees."  It is not clear whether such comment constitutes an opinion in support of causation or aggravation of his claimed knee disabilities.  See 38 C.F.R. § 3.310.  Likewise, with regard to the hips, the Veteran complained of lower back pain with attempts to evaluate his hips.  

Notwithstanding this, in the April 2014 Appellate Brief, the Veteran's representative suggested that his joint symptoms could be due to gout and argued that gout manifested during service.  As the Veteran's claims related to the knees and hips are already in appellate status, the Board will consider the gout claim as part and parcel of the knee and hips claims.

The Veteran's representative argues that he had a high uric acid reading upon separation from service.  Post-service records reflect a diagnosis of gout as early as 2006, but as discussed above it appears there may be outstanding treatment records prior to this period.  

Thus, the Veteran should be afforded a VA examination to assess the etiology of his knee and hip disabilities on a direct and secondary basis.  


Acquired psychiatric disability service connection claim

The Veteran asserts that he has PTSD due to active service.  He had active service as an infantry unit leader with the United States Marine Corps (USMC).  Service personnel records reflect that from October 1982 to February 1983 he served in Beirut, Lebanon, with the American Contingent of the Multi-National Peacekeeping Force, while serving with the 24th Marine Amphibious Unit.  From August 1990 to April 1991, he participated in Operation Desert Shield while a member of the 4th MEB embarked aboard USS Shreveport LPD-12 in the North Arabian Sea and Persian Gulf area.  

He states that during his deployment to Beirut he witnessed numerous dead bodies.  He reports that while deployed in support of Desert Storm he incurred daily stress, witnessing injuries to sailors and Marines.  

A November 2008 Moncrief Army Community Army Hospital record reflects an assessment of PTSD but it was not based on a mental status examination.  He was to be referred to psychiatry.  

A January 2009 initial assessment (by K. K.) reflects a diagnosis of PTSD; however, the PTSD stressors considered are not clear and the Board cannot determine whether such diagnosis was based on a mental status examination conducted by a psychologist or psychiatrist.  

An April 2009 VA outpatient treatment records reflect a diagnosis of a mood disorder due to chronic pain and adjustment disorder with mixed anxiety and depression.  Such assessment suggests a relationship between his psychiatric disability and possibly chronic pain due to service-connected disabilities.

The Veteran should be afforded a VA examination to assess the etiology of his claimed acquired psychiatric disability.

Moreover, the Veteran's claim has not been adjudicated under the new PTSD provisions per 38 C.F.R. § 3.304(f)(3) (2013) and 75 Fed. Reg. 39843-39852 (July 13, 2010), nor has the Veteran otherwise been notified of the new provisions.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notice to the Veteran regarding the new PTSD provisions per § 3.304(f)(3).  

2.  Treatment records from the Columbia VAMC should be associated with the claims folder or Virtual VA for the following periods:

a)  June 3, 2007 to January 10, 2008; 

b)  July 17, 2009 to August 31, 2009; and, 

c)  from November 24, 2009. 

3.  Treatment records from the Moncrief Army Community Hospital should be associated with the claims folder or Virtual VA for the following periods:

a)  December 1, 2000 to April 12, 2006; and,

b)  from November 21, 2008.

4.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed bilateral knee and hips disabilities, to include gout.

The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should respond to the following:

(a)  state whether the Veteran has a disability of the knees, to include gout affecting the knees;

(b)  state whether the Veteran has a disability of the hips, to include gout affecting the hips;

(c)  state whether a disability of the knees, to include any gout affecting the knees, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service.

(d)  state whether a disability of the hips, to include any gout affecting the hips, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service.

(e)  state whether a disability of the knees, to include any gout affecting the knees, is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include hallux valgus of the feet; arthritis of the ankles; degenerative disc disease and/or spondylosis of the lumbar spine;

(f)  state whether a disability of the hips, to include any gout affecting the hips, is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include hallux valgus of the feet; arthritis of the ankles; degenerative disc disease and/or spondylosis of the lumbar spine;

(g)  state whether a disability of the knees, to include any gout affecting the knees, at least as likely as not (50 percent probability or more) is aggravated (made permanently worse beyond the natural progression of the disease) by hallux valgus of the feet; arthritis of the ankles; degenerative disc disease and/or spondylosis of the lumbar spine;

(h)  state whether a disability of the hips, to include any gout affecting the hips, at least as likely as not (50 percent probability or more) is aggravated (made permanently worse beyond the natural progression of the disease) by hallux valgus of the feet; arthritis of the ankles; degenerative disc disease and/or spondylosis of the lumbar spine.  

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran was deployed to Beirut from October 1982 to February 1983 and served in the Persian Gulf from August 1990 to April 1991.  

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD, to include depression, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to include mood disorder, mixed anxiety, and depression, is a result of service or any incident therein.   If not, the examiner should state whether any psychiatric disorder was at least as likely as not caused or aggravated by any service-connected disability.  If aggravation is found, the examiner must state the baseline level of disability prior to aggravation, to the extent possible.  If this cannot be accomplished, the examiner must explain why.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

6.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess hallux valgus, bilateral feet.  It is imperative that the claims file be made available to the examiner in connection with the examination.  

Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination report should comply with all AMIE protocols for rating foot disabilities.  

The examiner should comment on whether the Veteran's hallux is equivalent to amputation of the great toe or if he has undergone an operation which resulted in resection of the metatarsal head.

The examiner should comment on whether the Veteran has a foot disability that is moderate, moderately severe, or severe.  

The examiner should identify any objective evidence of pain or painful motion and attempt to assess the extent of any pain.  The examiner should comment on any edema, disturbed circulation, weakness, atropy, heat, redness, or instability related to his hallux valgus.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

The examiner should comment on the symptoms associated with his hallux valgus, bilateral feet, and the symptoms associated with any other condition affecting the feet as a result of hallux valgus.  

The examiner should opine whether the Veteran's bilateral foot disability precludes gainful employment for which his education and occupational experience would otherwise qualify his.


7.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an examination with a physician with appropriate expertise to determine the severity of his right and left ankle disabilities.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  

All clinical and special test findings should be clearly reported , and pertinent orthopedic findings should be reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

The examiner should opine whether the Veteran's ankle disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify his.


8.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

The examination of the lumbar spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  Any such functional loss should be expressed in degrees.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine whether the Veteran's lumbar spine disability precludes gainful employment for which his education and occupational experience would otherwise qualify his.

The examiner must provide a rationale for any opinion given.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  If any benefit sought on appeal remains denied or is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


